Citation Nr: 0432044	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  97-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for psychiatric disability other than 
PTSD, claimed as a a nervous condition, has been received.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.     

By a June 1980 decision, the RO denied the veteran's original 
claim for service connection for a nervous condition (then 
claimed as a phobic disorder).  The veteran was notified of 
the denial of the claim that same month, but did not appeal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the RO denied the veteran's petition to reopen a claim for a 
nervous condition, diagnosed as agoraphobia.  The veteran 
filed a notice of disagreement (NOD) in August 1996 with 
respect to the April 1996 decision, and a statement of the 
case (SOC) was issued in January 1997.  The veteran filed a 
substantive appeal in March 1997.  In May 1997, the veteran 
offered testimony during a hearing before RO personnel; a 
transcript of that hearing is of record.  

As reflected in its August 2004 supplemental SOC (SSOC), the 
RO appears to have reopened the veteran's claim for service 
connection for psychiatric disability other than PTSD, but 
then denied the veteran's claim on the merits.  However, the 
Board has a legal duty, under 38 U.S.C.A. §§ 5108 and 7105 
(West 2002), to consider the new and material question.  
Regardless of the RO's actions, the Board notes that the 
Board must address the question of whether new and material 
evidence has been presented to reopen the claim, because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the prior June 1980 denial has been 
received, and, given the various diagnoses of record, and for 
the sake of clarity, the Board has recharacterized the claim 
for a "nervous condition" as on the title page.  

The Board's decision denying the veteran's petition to reopen 
his claim for service connection for psychiatric disability, 
other than PTSD, is set forth below.  The claim for service 
connection for PTSD is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a June 1980 decision, the RO denied the veteran's claim 
for service for nervous condition, claimed as phobic 
disorder.  Although notified of that decision that same 
month, the veteran did not initiate an appeal.

3.	No new evidence associated with the claims file since the 
June 1980 denial, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disability 
other than PTSD. 


CONCLUSIONS OF LAW

1.	The RO's June 1980 denial of service connection for a 
nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.	As evidence received since the RO's June 1980 denial is 
not new and material, the claim for service connection for 
psychiatric disability other than PTSD, claimed as a nervous 
condition, is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of    38 C.F.R. § 3.156(a), promulgated pursuant to 
the Act, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. Through the 
January 1997 SOC, the November 1997, November 1998, February 
1999, and August 2004 SSOCs, and the RO's letters of August 
2003 and February 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2003 letter, 
the RO requested that the veteran provide any outstanding 
medical records from Dr. Neil Maron, private physician, and 
also requested that the veteran submit any additional 
evidence in his possession.  In a February 2004 letter sent 
to the veteran, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, records from other Federal 
agencies, or records from state and local government 
agencies, as well as requested that the veteran submit any 
additional evidence in his possession.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and            38 C.F.R. § 
3.159(b)).

The Board points out that the record reflects some error in 
the RO providing the veteran with the correct legal criteria 
for reopening his previously disallowed claim.  As discussed 
in more detail below, while the criteria governing petitions 
to reopen filed after August 29, 2001 has changed, in this 
case, the veteran's claim was filed prior to that date; 
hence, the former criteria governs.  However, as reflected in 
the August 2004 SSOC, the RO then provided the veteran with 
the revised criteria.  Moreover, while in the January 1997 
SOC, and the November 1998 SSOC, the RO's discussion alluded 
to the former regulatory criteria, the RO also then referred 
to an additional requirement later held to be valid.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Those facts 
notwithstanding, the Board finds that the veteran is not 
prejudiced by the Board's application of the correct criteria 
in this case.  As discussed in more detail, below, in this 
case, the claim must fail because the evidence added to the 
record does not meet even the minimum criteria for reopening, 
regardless of which legal standard is utilized.  As the RO's 
failure to provide the correct legal standard for reopening 
does not affect the outcome of the claim, the Board finds 
that these actions constitute at most, harmless error.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2004).    

Also pertinent to the question of notice, the  Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As explained above, all 
of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way,  prejudiced the veteran.  

As indicated above, the RO issued the January 1997 SOC 
explaining what was needed to substantiate the claim within 
five months of the veteran's August 1996 NOD of the April 
1996 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of August 2003 and February 2004; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran  informed 
the RO of the existence of any evidence that has not already 
been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Brooklyn 
Campus of the VA NY Harbor Healthcare System, a VA Medical 
Facility (hereinafter referred to as Brooklyn VAMC), dated 
from June 1994 to June 2004, and has arranged for the veteran 
to undergo VA examination.  The RO has also provided the 
veteran with the opportunity to testify at a May 1997 hearing 
before the RO.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim.  He 
has submitted a January 1991 letter from Dr. J. Livingston, 
private physician; letters from Dr. L. Peters, private 
physician, dated October 1991 and November 1991; a February 
1994 letter that appears to be from a Dr. R. Fazio, private 
physician; letters from Dr. H. Stein, a VA psychiatrist at 
the Brooklyn VAMC, dated November 1996, March 1997, May 1997, 
and February 2003; and a May 1997 letter from N. Maron, 
Ph.D., a professional liability consultant.  The veteran has 
also submitted a personal statement dated February 2003, an 
August 1999 statement from his spouse, and additional 
statements from third parties dated January 1994, August 
1999, October 1999, and February 2003.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  Hence, the 
Board is aware of no circumstances in this matter that would 
put VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

Thus, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; cf. f. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the petition to reopen the claim for 
service connection for psychiatric disability other than 
PTSD.. 



II.	Analysis of Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from  aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

As indicated above, in a June 1980 decision, the RO denied 
service connection for a nervous condition, then claimed as a 
phobic disorder.  Evidence considered at that time consisted 
of treatment records from various private hospitals, a 
January 1980 statement from a private psychologist treating 
the veteran, a January 1980 statement from Dr. R. Abbondante, 
a private physician who had previously treated the veteran 
during the early to mid-1970s, and the veteran's service 
medical records (SMRs).  Based on a review of the evidence, 
the RO concluded that while the veteran at that time had a 
nervous condition, such condition had not been shown to have 
been incurred in or aggravated by service.  The veteran did 
not appeal the denial.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

The present claim was initiated in November 1993.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the November 
1993 date of the claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the RO's June 1980 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the June 1980 denial 
in this case includes outpatient treatment reports from the 
Brooklyn VAMC dated from June 1994 to June 2004; a January 
1991 letter from Dr. J. Livingston, private physician; 
letters from Dr. L. Peters, private physician, dated October 
1991 and November 1991; a February 1994 letter that appears 
to be from a Dr. R. Fazio, private physician; a report of a 
May 1995 VA examination; letters from Dr. H. Stein, a VA 
psychiatrist, dated November 1996, March 1997, May 1997, and 
February 2003; and a May 1997 letter from N. Maron, Ph.D., a 
professional liability consultant.  Also added to the claims 
file since June 1980, are a February 2003 statement from the 
veteran, an August 1999 statement from the veteran's spouse, 
statements from third-parties dated January 1994, August 
1999, October 1999, and February 2003, and a transcript of 
the veteran's testimony at a May 1997 RO hearing.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  The Board also finds, however, that 
this evidence is not "material" for purposes of reopening 
the claim for service connection.  The additional evidence 
simply does not include any evidence or opinion even 
suggesting a relationship between a current psychiatric 
disability other than PTSD and the veteran's service.  

In this regard, the Board notes that treatment reports from 
the Brooklyn VAMC from June 1994 to June 2004 are limited in 
their scope to the diagnosis and treatment of various 
anxiety-related psychiatric conditions, and do not include 
any comments as to the etiology of these conditions.           

In a January 1991 letter, Dr. J. Livingston, a private 
physician, diagnosed panic disorder and noted the veteran had 
been undergoing extensive treatment for this psychiatric 
condition since 1985; however, that physician did not comment 
upon any period earlier than 1985.  Letters dated in October 
and November 1991 letters from  Dr. L. Peters, a private 
psychiatrist, reflect diagnoses of panic disorder with 
agoraphobia; however, the physician did not refer to any date 
of onset.  

VA examination in May 1995 culminated in a diagnosis of PTSD, 
panic disorder with agoraphobia, and simple phobia 
(claustrophobia), and assignment of a Global Functioning 
Assessment (GAF) of 51, both currently and over the past 
year.  The examiner did not discuss the etiology of the 
diagnosed agoraphobia and claustrophobia.    

Letters dated in November 1996 and March 1997 from Dr. H. 
Stein, a VA psychiatrist, include assessments of anxiety 
disorder and panic attacks, secondary to his PTSD.  Such 
assessments are not consistent with a direct relationship 
between the diagnosed disabilities and service.  .  Also, 
letters from this psychiatrist dated May 1997 and February 
2003 document assessments of moderate to severe anxiety and 
agoraphobia, but do not reference etiology.  A May 1997 
letter from N. Maron, Ph.D., a professional liability 
consultant, similarly notes an assessment of severe anxiety 
and agoraphobia, but only discusses these conditions in the 
context of the veteran's ability at that time to maintain 
employment.    

Also, the newly submitted evidence includes a February 1994 
letter that appears to be from a private physician, stating 
that a medical assistant for this physician also previously 
worked with Dr. R. Abbodante, and that he recalled that Dr. 
Abbondante treated the veteran for acute anxiety neurosis in 
September 1971.  Even if true, such would place the date of 
treatment some six months after the veteran's discharge from 
service.  The Board points, however, that  the evidence of 
record prior to the June 1980 denial included a January 1980 
letter from Dr. Abbondante himself, expressly stating that he 
treated the veteran in December 1972 for complaints of chest 
pain and subsequently referred the veteran for psychiatric 
evaluation.  Thus, the February 1994 statement is even  
inconsistent with the care provider's own recollection.  The 
remaining evidence received since June 1980 consists of the 
lay assertions of the veteran, his wife, and friends of the 
veteran.  However, as each is a layperson without the 
appropriate medical training and expertise, none of these 
individuals is competent to provide a probative opinion on a 
medical matter, such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).      

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for 
psychiatric disability other than PTSD, claimed as a nervous 
condition, have not been met, and the RO's June 1980 denial 
of service connection remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for psychiatric disability other than PTSD, 
claimed as a nervous condition, has not been received, this 
aspect of the appeal is denied.

REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (rendered in accordance with 38 C.F.R. 
§ 4.125); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2004).  [Parenthetically, 
the Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD; 
that requirement has since been eliminated.  As regards the 
first of the three regulatory criteria, the revised version 
requires only a diagnosis rendered in accordance with 38 
C.F.R.§ 4.125(a), which incorporates the provisions of the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330- 10332 (March 7, 
2002).].

A May 1995 VA examiner diagnosed the veteran with PTSD.  More 
recently, in April 200,1 a psychologist at the Brooklyn VAMC 
also diagnosed PTSD.  However, further RO action is needed to 
ascertain whether there is credible supporting evidence that 
(a) claimed in-service stressor(s) occurred, and, if so, 
whether there is a medical link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The veteran has alleged, as in-service stressful events, that 
his base was subject to rocket and mortar attacks from April 
1970 to May 1970, and in November 1970; that, in April or May 
1970, he was present during an attack on another soldier in 
the town of Ben tui in which that soldier was killed, and he 
later observed the body of the soldier; and that in September 
1970, he witnessed the death of a soldier while this 
individual was working on electrical equipment.  

In May 2001, the RO contacted the United States Armed 
Services Center for Unit Records Research (CURR in an effort 
to attempt to verify the occurrence of the alleged incidents; 
however, CURR responded, later that same month, that the RO 
had not provided sufficient information.    In October 2003, 
the RO again contacted CURR; a November 2003 note to the file 
documents that at that time the CURR had not yet responded, 
and the claims file since reflects no response by that 
organization.  .          

Accordingly, the RO should follow up its October 2003 by 
again contacting CURR in an attempt to independently verify 
the veteran's claimed in-service stressful experiences.  The 
RO should specifically request that CURR research available 
records (rather than that it provide records) for purposes of 
determining whether there is credible evidence that any 
claimed in-service stressful experience(s) occurred, as 
alleged.  The RO is reminded, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  

If the occurrence of any claimed in-service stressful 
experience(s) is/are corroborated, then the RO should 
schedule the veteran for a VA examination for the purpose of 
determining whether the corroborated in-service event(s) 
is/are sufficient to support a diagnosis of PTSD, before the 
claim for service connection of PTSD is considered on the 
merits.  The veteran is herein advised that, in keeping with 
VA's duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

While the matter is in remand status, it is also imperative 
that the RO obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Brooklyn VAMC 
dated from June 1994 to June 2004. The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Brooklyn VAMC since June 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requesting 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Brooklyn 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD, from June 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

The RO should undertake necessary action 
to attempt to verify the occurrence of the 
veteran's alleged in-service stressful 
experience(s). Specifically, the RO should 
again contact CURR as a follow-up to its 
October 2003 request.  The RO should 
forward to this entity all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
CURR's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by CURR.

4.	After associating with the claims file 
all available records and/or responses 
received from each contacted entity 
(pursuant to the development requested in 
paragraph 3), the RO should prepare a 
report detailing the occurrence of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 5 and 6, below, then proceed 
with paragraph 7.   

5.	If evidence corroborating the occurrence 
of any of the aforementioned claimed in-
service stressful experiences is received, 
the RO should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

9.	 If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



